     Case: 1:18-cv-03614 Document #: 31 Filed: 11/08/18 Page 1 of 4 PageID #:83



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DAVE BUELL and BOB BRUECHER,                          )
                                                      )
                         Plaintiff,                   )
                                                      )     Case No. 18-cv-03614
                v.                                    )
                                                      )     Hon. Judge Gary Feinerman
RUSH-COPLEY MEDICAL CENTER, INC.,                     )
                                                      )
                         Defendant.                   )

                     JOINT MOTION FOR APPROVAL OF SETTLEMENT

       Defendant, Rush Copley Medical Center, Inc., and Plaintiffs, Dave Buell and Bob

Bruecher, hereby jointly move the Court to approve the Parties’ settlement in this matter. In

support of their Motion, the Parties state the following:

       1.       In their Complaint, Plaintiffs allege that Defendant violated the Fair Labor

Standards Act (FLSA) and Illinois Minimum Wage Law (IMWL) by failing to pay overtime, and

violated the Illinois Wage Payment and Collection Act (“IWPCA”) by failing to pay on-call

compensation.        Defendant has denied and continues to deny the allegations in Plaintiffs’

Complaint.

       2.       To avoid the expense, inconvenience, delay and uncertainty of further litigation,

the parties reached a mutually satisfactory settlement, which they have memorialized in a

Confidential Settlement Agreement and General Release between Defendant and each of the

individual Plaintiffs (the “Settlement Agreements”). The Settlement Agreements provide for,

among other things, full compensation to Plaintiffs for all alleged amounts owed under the

FLSA, IMWL, and IWPCA, and for payment of their attorney’s fees and litigation costs. The




                                                                                         2603827.1
     Case: 1:18-cv-03614 Document #: 31 Filed: 11/08/18 Page 2 of 4 PageID #:84



Parties agree that the Settlement Agreements represent a fair and reasonable compromise of a

bona fide dispute under the FLSA, IMWL and IWPCA.

       3.      In order to create fully enforceable agreements, the Parties seek the Court’s

approval of their Settlement Agreements, the terms of which specifically contemplate the Court’s

approval of the settlement.

       4.      As a material and essential part of their settlements, the Parties have agreed that

the terms of the Settlement Agreements are to remain confidential. Accordingly, with the Court’s

permission, the Parties will provide the Court with a copy of the Settlement Agreements for in

camera review.

       5.      Upon approval of the Settlement Agreements by the Court, Plaintiffs request that

the Court dismiss this lawsuit, with prejudice, with all parties to bear their own costs and

attorneys’ fees.

       6.      The Parties have submitted a proposed Order for the Court’s consideration that

dismisses this lawsuit, with prejudice.

       WHEREFORE, the Parties jointly request that this Court approve their Settlement

Agreements, and that it enter the proposed Order submitted with this Motion.




                                                                                          2603827.1
     Case: 1:18-cv-03614 Document #: 31 Filed: 11/08/18 Page 3 of 4 PageID #:85



Respectfully submitted,

DAVE BUELL and BOB BRUECHER               RUSH COPLEY MEDICAL CENTER, INC.

By:/s/Alejandro Caffarelli                By: /s/ Staci Ketay Rotman
       One of their attorneys                     One of their attorneys

Alejandro Caffarelli                      Staci Ketay Rotman
Acaffarelli@caffarelli.com                skr@franczek.com
Lorrie T. Peeters                         Jeff Nowak
lpeeters@caffarelli.com                   jn@franczek.com
Madeline K. Engel                         Emily K. Walsh
mengel@caffarrelli.com                    ekw@franczek.com
Caffarelli & Associates Ltd.              FRANCZEK RADELET P.C.
224 N. Michigan Ave., Ste. 300            300 South Wacker Drive, Suite 3400
Chicago IL 60604                          Chicago, Illinois 60606
(312) 763-6880                            (312) 986-0300

Ethan G. Zelizer
ethan@hrlawcounsel.com
HR Law Counsel, LLC
50 S. Main Street
Suite 200
Naperville, IL 60540
(312) 630-551-8374


Dated: November 8, 2018




                                                                               2603827.1
     Case: 1:18-cv-03614 Document #: 31 Filed: 11/08/18 Page 4 of 4 PageID #:86



                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that she caused a true and correct copy of the

foregoing JOINT MOTION FOR APPROVAL OF SETTLEMENT to be filed with the Clerk

of the Court using the CM/ECF system which will send electronic notification to the following

counsel of record this 8th day of November 2018:


                             Alejandro Caffarelli
                             Lorrie Peeters
                             Madeline K. Engel
                             Caffarelli & Associates Ltd.
                             224 N. Michigan Ave., Ste. 300
                             Chicago IL 60604
                             (312) 763-6880
                             Acaffarelli@caffarelli.com
                             lpeeters@caffarelli.com
                             mengel@caffarelli.com

                             Ethan G. Zelizer
                             HR Law Counsel, LLC
                             50 S. Main Street
                             Suite 200
                             Naperville, IL 60540
                             (312) 630-551-8374
                             ethan@hrlawcounsel.com


                                                   /s/ Staci Ketay Rotman
                                                   Attorney for Defendant Rush Copley
                                                      Medical Center, Inc.




                                                                                       2603827.1
